                    Case 19-50272-KBO             Doc 77       Filed 03/16/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re:                                                          Chapter 11

LSC WIND DOWN, LLC, et al.                                      Case No. 17-10124 (KBO)

                                                                (Jointly Administered)


UMB Bank, N.A., as Plan Trustee,

           Plaintiff,                                             Adv. Proc. No. 19-50272 (KBO)

           v.

Sun Capital Partners V, L.P., et al.,

           Defendants.


         ORDER APPROVING STIPULATION REGARDING BRIEFING SCHEDULE

                    Upon consideration of the Stipulation Regarding Briefing Schedule (the

“Stipulation”),1 and the Court having determined that good and adequate cause exists for

approval of the Stipulation, it is hereby ORDERED that:

           1.       The Stipulation is approved.

           2.       The deadline by which the Defendants may respond to the Motion for Summary

Judgment shall be March 23, 2021.

           3.       The deadline by which the Plaintiff may file a reply in support of the Motion for

Summary Judgment shall be April 1, 2021.

           4.       The deadlines set forth herein may be further extended by agreement of the

parties or order of the Court.


1
    Undefined terms used herein shall have the meanings ascribed to them in the Stipulation.
              Case 19-50272-KBO         Doc 77    Filed 03/16/21   Page 2 of 2




       5.      The Court shall, and hereby does, retain jurisdiction with respect to the

enforcement, implementation and interpretation of this Order.




   Dated: March 16th, 2021                          KAREN B. OWENS
   Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                           2
